Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to amendment filed on 03/04/2021 of claim 1-20 are pending in the application.
Response to Arguments
Applicant’s arguments, see pages 11-14, filed on 03/04/2021, with respect to claims 1-20 have been fully considered and are persuasive.  The rejections of claims 1-20 have been withdrawn.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Attorney Lam P. Doan (Reg. No. 63,593) on 03/15/21.
	Please amend the application as follows:
In the Claims:
1.	(Currently Amended) A non-transitory machine-readable medium storing a program executable by at least one processing unit of a computing device, the program comprising sets of instructions for:
, the first configuration settings comprising connection information for connecting to a network platform, a set of document mappings, and a predefined subset of a plurality of validation tests to be performed on the first integration connection;
in response to receiving from the first client device a request to create the first integration configuration associated with the first computing system, creating the first integration configuration based on the first configurations settings, the first integration configuration comprising the connection information, the set of document mappings, and the predefined subset of the plurality of validation tests;
receiving a first document from the first computing system that is destined for a second computing system via the network platform, the first document comprising a first document identifier (ID) for uniquely identifying the first document, a first document type of the first document, a first sender ID for identifying the first client device as a first sender of the first document, and a first network platform ID for the network platform to identify the second computing system as a receiver of the first document;
identifying the first integration configuration associated with the first computing system;
identifying a first document format definition from a plurality of document format definitions stored in a storage, wherein each document format definition in the plurality of document format definitions specifies a particular document schema and a particular document format, wherein the particular document schema specified in the first document format definition matches a document schema of the first document;

transforming the document format of the first document from a first document format to a second document format based on the first integration configuration;
sending the first document in the second document format to the network platform in order for the network platform to forward the first document to the second computing system based on the first network platform ID specified in the first document;
receiving from a second client device second configuration settings for a second integration configuration associated with a third computing system;
in response to receiving from the second client device a request to create the second integration configuration associated with the third computing system, creating the second integration configuration based on the second configuration settings;
receiving a second document from the third computing system that is destined for a fourth computing system via the network platform, the second document comprising a second document identifier (ID) for uniquely identifying the second document, a second document type of the second document, a second sender ID for identifying the second client device as a second sender of the second document, and a second network platform ID for the network platform to identify the fourth computing system as a receiver of the second document;
identifying the second integration configuration associated with the third computing system;

determining a document format of the second document as being the particular document format specified in the second document format definition;
transforming the second document format of the document from a third document format to a fourth document format based on the second integration configuration; and
sending the second document in the fourth document format to the network platform in order for the network platform to forward the second document to the fourth computing system based on the second network platform ID specified in the second document.
2.	(Currently Amended) The non-transitory machine-readable medium of claim 1, wherein in the set of document mappings specifies
8.	(Currently Amended) A method comprising:
receiving from a first client device first configuration settings for a first integration configuration associated with a first computing system, the first configuration settings comprising connection information for connecting to a network platform, a set of document mappings, and a predefined subset of a plurality of validation tests to be performed on the first integration connection;
in response to receiving from the first client device a request to create the first integration configuration associated with the first computing system, creating the first integration configuration based on the first configurations settings, the first integration configuration comprising the connection information, the set of document mappings, and the predefined subset of the plurality of validation tests;
receiving a first document from the first computing system that is destined for a second computing system via the network platform, the first document comprising a first document identifier (ID) for uniquely identifying the first document, a first document type of the first document, a first sender ID for identifying the first client device as a first sender of the first document, and a first network platform ID for the network platform to identify the second computing system as a receiver of the first document;
identifying the first integration configuration associated with the first computing system;
identifying a first document format definition from a plurality of document format definitions stored in a storage, wherein each document format definition in the plurality of document format definitions specifies a particular document schema and a particular document format, wherein the particular document schema specified in the first document format definition matches a document schema of the first document;
determining a document format of the first document as being the particular document format specified in the first document format definition;

sending the first document in the second document format to the network platform in order for the network platform to forward the first document to the second computing system based on the first network platform ID specified in the first document;
receiving from a second client device second configuration settings for a second integration configuration associated with third computing system;
in response to receiving from the second client device a request to create the second integration configuration associated with the third computing system, creating the second integration configuration based on the second configurations settings;
receiving a second document from the third computing system that is destined for a fourth computing system via the network platform, the second document comprising a second document identifier (ID) for uniquely identifying the second document, a second document type of the second document, a second sender ID for identifying the second client device as a second sender of the second document, and a second network platform ID for the network platform to identify the fourth computing system as a receiver of the second document;
identifying the second integration configuration associated with the third computing system;
identifying a second document format definition from the plurality of document format definitions stored in the storage, wherein the particular document 
determining a document format of the second document as being the particular document format specified in the second document format definition;
transforming the document format of the second document from a third document format to a fourth document format based on the second integration configuration; and
sending the second document in the fourth document format to the network platform in order for the network platform to forward the second document to the fourth computing system based on the second network platform ID specified in the second document.
9.	(Currently Amended) The method of claim 8, wherein in the set of document mappings specifies
15.	(Currently Amended) A system comprising:
a set of processing units; and
a non-transitory computer-readable medium storing instructions that when executed by at least one processing unit in the set of processing units cause the at least one processing unit to:
, the first configuration settings comprising connection information for connecting to a network platform, a set of document mappings, and a predefined subset of a plurality of validation tests to be performed on the first integration connection;
in response to receiving from the first client device a request to create the first integration configuration associated with the first computing system, create the first integration configuration based on the first configurations settings, the first integration configuration comprising the connection information, the set of document mappings, and the predefined subset of the plurality of validation tests;
receive a first document from the first computing system that is destined for a second computing system via the network platform, the first document comprising a first document identifier (ID) for uniquely identifying the first document, a first document type of the first document, a first sender ID for identifying the first client device as a first sender of the first document, and a first network platform ID for the network platform to identify the second computing system as a receiver of the first document;
identify the first integration configuration associated with the first computing system;
identify a first document format definition from a plurality of document format definitions stored in a storage, wherein each document format definition in the plurality of document format definitions specifies a particular document schema and a particular document format, wherein the particular document schema specified in the first document format definition matches a document schema of the first document;

transform the document format of the first document from a first document format to a second document format based on the first integration configuration;
send the first document in the second document format to the network platform in order for the network platform to forward the first document to the second computing system based on the first network platform ID specified in the first document;
receive from a second client device second configuration settings for a second integration configuration associated with a third computing system;
in response to receiving from the second client device a request to create the second integration configuration associated with the third computing system, create the second integration configuration based on the second configurations settings;
receive a second document from the third computing system that is destined for a fourth computing system via the network platform, the second document comprising a second document identifier (ID) for uniquely identifying the second document, a second document type of the second document, a second sender ID for identifying the second client device as a second sender of the second document, and a second network platform ID for the network platform to identify the fourth computing system as a receiver of the second document;
identify the second integration configuration associated with the third computing system;
identify a second document format definition from the plurality of document format definitions stored in the storage, wherein the particular document schema 
determine a document format of the second document as being the particular document format specified in the second document format definition;
transform the document format of the second document from a third document format to a fourth document format based on the second integration configuration; and
send the second document in the fourth document format to the network platform in order for the network platform to forward the second document to the fourth computing system based on the second network platform ID specified in the second document.
16.	(Currently Amended) The system of claim 15, wherein in the set of document mappings specifies

Reason for Allowance
	The following is an examiner’s statement of reasons for allowance: 
The present application has been thoroughly reviewed. Upon searching a variety of databases, the Examiner respectively submits that claims 1-20 are allowed in light of 
The present application is directed to data integration. The closest prior art Mankala et al. (U.S. PGPub 2013/0018904), Schroeder et al. (U.S. PGPub 2002/0099735), Prahlad et al. (U.S. PGPub 2010/0332479) and Alexander et al. (U.S. PGPub 2017/0134323) alone, or, in combination, fails to anticipate or render obvious the recited features of “…receiving from a first client device first configuration settings for a first integration configuration associated with a first computing system, the first configuration settings comprising connection information for connecting to a network platform, a set of document mappings, and a predefined subset of a plurality of validation tests to be performed on the first integration connection; in response to receiving from the first client device a request to create the first integration configuration associated with the first computing system, creating the first integration configuration based on the first configurations settings, the first integration configuration comprising the connection information, the set of document mappings, and the predefined subset of the plurality of validation tests;…sending the first document in the second document format to the network platform in order for the network platform to forward the first document to the second computing system based on the first network platform ID specified in the first document;…sending the second document in the fourth document format to the network platform in order for the network platform to forward the second document to the fourth computing system based on the second network platform ID specified in the second document…” in conjunction with other features of the 
Conclusion
These features together with other limitations of the independent claims 1, 8, and 15 are novel and non-obvious over the prior art of record. The dependent claims being definite, enabled by the specification, and further limiting to the independent claims 1, 8, and 15 are also allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIN LIN M HTAY whose telephone number is (571)272-7293.  The examiner can normally be reached on M-F, 7am-3pm, PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571)272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 
/L. L. H./
Examiner, Art Unit 2153
/ALFORD W KINDRED/Supervisory Patent Examiner, Art Unit 2153